The city of Memphis has an ordinance requiring all vehicles, except those of its police and fire department, *Page 76 
to stop at street intersections, when a traffic-control device displays a red light at such intersection.
Thompson's automobile ambulance, answering an emergency call, was driven across a street intersection, while the red light was displayed, in violation of said ordinance. The circuit court affirmed the city court in its assessment of the penalty prescribed by the ordinance for such violation.
On appeal to this court, Thompson insists that the ordinance does not apply to an ambulance, particularly when it is being driven in response to an emergency call.
We find no support for this contention. The ordinance does not except ambulances from its application, and the courts may not read such exception into it. National Funeral Home v.Dalehite, 15 Tenn. App. 482, 491-494.
It is altogether immaterial that the ambulance was being driven on a street designated as a part of the state highway system. Such designation does not destroy or limit the city's right to regulate traffic on such a street. Collier v. Baker,160 Tenn. 571, 27 S.W.2d 1085.
The judgment of the circuit court is affirmed. *Page 77